internal_revenue_service number release date index numbers ------------------------------ --------------------------------------------------------- -------------------------------- -------------------------- ------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id -------------- telephone number --------------------- refer reply to cc corp plr-150119-10 date date expanded legend o p q r s t date dear -------------------- ------------- --------------- ------------- --------------- ----------- ------------------ -------------------------- this letter responds to your date request for a letter_ruling supplementing our prior letter_ruling dated date the prior letter_ruling the legend abbreviations factual summary and representations appearing in the prior letter_ruling are hereby incorporated by reference except as otherwise indicated the prior letter_ruling addressed certain federal_income_tax consequences of the conversion_transaction as well as the hold constant principle methodology that parent could employ in applying notice_2010_50 the conversion_transaction has yet to be consummated because certain considerations in the conversion_transaction plr-150119-10 have changed from the manner described in the prior letter_ruling you have asked us to amend the prior letter_ruling pursuant to your request the prior letter_ruling has been amended as follows a in the conversion_transaction all of the outstanding preferred c and preferred d will now be exchanged for cash and or common_stock hereafter the revised conversion_transaction specifically the preferred c shareholders will be offered the right to receive either i a combination of cash and common_stock or ii common_stock it is anticipated that approximately dollar_figureo in cash and p shares of common_stock in the aggregate will be issued to the preferred c shareholders the preferred d shareholders will be offered the right to receive cash and common_stock in the aggregate it is anticipated that the preferred d shareholders will be issued approximately dollar_figureq in cash and r shares of common_stock a total of dollar_figures in cash and t shares of common_stock will be issued to the preferred c and preferred d shareholders pro_rata based upon their liquidation preference including accrued and unpaid dividends through date no preferred c or preferred d shareholder will receive solely cash in the revised conversion_transaction the revised conversion_transaction has been negotiated at arm’s length and is subject_to the approval of the majority of both the preferred c and preferred d shareholders b representations and have been modified to read as follows the conversion terms of the preferred c and preferred d in connection with the revised conversion_transaction have been negotiated in an arm’s-length transaction the revised conversion_transaction will be undertaken as a value-for- value exchange of the preferred c and preferred d for cash and or common_stock as described herein based solely on the information and representations set forth above as well as in the prior ruling letter we rule that the above changes will not affect the rulings in the prior letter_ruling and those rulings will remain in full force and effect except that ruling is amended to read as follows in applying the hold constant principle to the extent that there is a value-for- value conversion of the preferred d into common_stock such conversion shall be disregarded and the exchanging shareholder shall be considered to have acquired such newly issued common_stock as of the date it acquired the preferred d stock exchanged therefor the common_stock received in the exchange will also retain the same hold-constant characteristics as the surrendered preferred d shares see notice plr-150119-10 we express no opinion about the tax treatment of the revised conversion_transaction under other provisions of the code and the federal_income_tax regulations or the tax treatment of any conditions existing at the time of or effects resulting from the revised conversion_transaction that are not specifically covered by the rulings contained in the prior letter_ruling as reaffirmed and modified in part above in addition we express no opinion as to i the federal_income_tax treatment of any cash received by the preferred c and preferred d shareholders in the revised conversion_transaction and ii the federal_income_tax consequences if any that may arise under sec_305 due to the revised conversion_transaction furthermore all caveats contained in the prior letter_ruling continue to apply the rulings contained in the prior letter_ruling as reaffirmed and modified herein are based on facts and representations submitted under the penalties of perjury verification of the information submitted may be required as part of the audit process this supplemental ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it cannot be used or cited as precedent a copy of this supplemental ruling letter and a copy of the prior letter_ruling should be attached to any federal_income_tax return to which they are relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to his or her return that provides the date and control number of this letter and the prior letter_ruling under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely ______________________________ marie c milnes-vasquez senior technician reviewer branch associate chief_counsel corporate cc
